


110 HRES 570 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 570
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2007
			Mr. Davis of Illinois
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that there should be established a National School-Based Health
		  Centers Month to raise awareness of health services provided by school health
		  centers.
	
	
		Whereas physical and mental health care is of vital
			 importance to ensuring the well-being of the youth in the United States;
		Whereas all youth deserve access to comprehensive health
			 care, yet youth are less likely than other age groups to have medical insurance
			 and have the lowest rate of utilization of health care;
		Whereas health centers are found in more than 1500 schools
			 across the United States;
		Whereas enrollment rates at school health centers of 65 to
			 85 percent are important evidence of overwhelming parental support for these
			 centers;
		Whereas school-based health centers improve the lives of
			 the Nation’s youth and their families by offering affordable and accessible
			 high-quality health care and health education;
		Whereas high-quality physical and mental health care is
			 necessary for the Nation’s students to attain high levels of academic
			 achievement;
		Whereas school-based health centers offer this necessary
			 combination by providing medical care in addition to preventive and mental
			 services;
		Whereas school-based health centers are supported by a
			 diverse range of members of the community, including parents, teachers, school
			 administrators, and other concerned citizens; and
		Whereas school-based health centers serve as a vital link
			 in the Nation’s health care network: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)there should be
			 established a School-Based Health Center Awareness Month to
			 raise awareness of the health services provided by schools and the extent to
			 which these services improve the health and well-being of the Nation’s youth;
			 and
			(2)the President
			 should issue a proclamation calling on the people of the United States and
			 interested organizations to observe such a month with appropriate programs and
			 activities.
			
